                    UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

 BRANDON LEE WOLCOTT,                             1:14-cv-00936-DAD-JLT (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
 v.                                               AD TESTIFICANDUM TO APPEAR BY
                                                  TELEPHONIC CONFERENCE,
 REYNOSO,                                         BRANDON LEE WOLCOTT, CDCR # P-
                       Defendant.                 75578

                                                  DATE: March 7, 2019
                                                  TIME: 9:30 a.m.

Brandon Lee Wolcott, CDCR # P-75578, is the plaintiff in proceedings in this case on March 7, 2019,
and is confined at Avenal State Prison, in the custody of the Warden. To secure this inmate’s
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate, by telephonic conference, before Magistrate Judge Jennifer L.
Thurston, at the U. S. District Court, on Tuesday, March 7, 2019 at 9:30 a.m. by calling 1-888-557-
8511, access code 1652736.

                             ACCORDINGLY, THE COURT ORDERS:

1.     A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above, by video conference, to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or as
ordered by the court; and thereafter to return the inmate to the above institution;

2.     The custodian is ordered to notify the court of any change in custody of this inmate and is
ordered to provide the new custodian with a copy of this writ.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of Avenal State Prison

WE COMMAND you to produce the inmate named above, by video conference, to testify before the
United States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the Court and thereafter to return the inmate to the above
institution. This inmate’s legal property, relevant to the above entitled case, shall
accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody
of the inmate and have been ordered to provide the new custodian with a copy of
this writ.

IT IS SO ORDERED.

      Dated:   February 4, 2019                          /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
